COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-13-00592-CR


Jason Zeno                             §    From the 367th District Court

                                       §    of Denton County (F-2002-1700-E)

v.                                     §    April 10, 2014

                                       §    Per Curiam

The State of Texas                     §    (nfp)

                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
           OPINION INFORMATION TO PUBLISHERS

                               FROM

                         COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                           FORT WORTH


CASE DOCKET NUMBER:                02-13-00592-CR

NAME OF CASE:                      JASON ZENO

                                   V.

                                   THE STATE OF TEXAS

DATE OPINION FILED:                APRIL 10, 2014

DATE REHEARING FILED:



TRIAL COURT:                       367TH DISTRICT COURT

TRIAL COURT JUDGE:                 HON. MARGARET BARNES

COUNTY:                            DENTON



ATTORNEY FOR APPELLANT:            CARLTON HUGHES
                                   LEWISVILLE, TX

ATTORNEYS FOR STATE:               PAUL JOHNSON, CRIMINAL
                                   DISTRICT ATTORNEY; CHARLES E.
                                   ORBISON, ASSISTANT CRIMINAL
                                   DISTRICT ATTORNEY AND CHIEF
                                   OF APPELLATE DIVISION
                                   DENTON COUNTY DISTRICT
                                   ATTORNEY OFFICE
                                   DENTON, TEXAS